DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 03/09/2022.
Claims 1-20 are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments
Applicant's arguments filed 03/09/2022 have been fully considered but they are not persuasive.
Applicant has argued on page 7 that Ohashi fails to teach “a connection unit that extends from the support unit in a second direction.” Examiner respectfully disagrees. The instant limitation as currently written is recited at a high level of generality which merely states that a secondary unit protrudes from the “support” unit in a second direction. As was shown in the non-final rejection, the rotatable knob 30 as shown in Fig. 3 will move in the up or down direction to positions 30a or 30b from movement of the rotary switch about pivot axis 18. The rotatable knob 30 protrudes/ extends from the “support unit” (stalk section 12) and through broadest reasonable interpretation, rotatable knob 30 can therefore be seen as a connection unit as it is connected to support unit stalk 12. “Referring now to FIG. 3, the rotational adjustment of rotary switch 14 about pivot axis 18 is shown in more detail. Dotted outline 30a indicates the position of rotary switch 14 and rotatable knob 30 after the rotary switch has been rotated about pivot axis 18 in a counterclockwise direction indicated by arrow 54. Dotted outline 30b indicates the position of rotary switch 14 and rotatable knob 30 after the rotary switch has been rotated about pivot axis 18 in a clockwise direction indicated by arrow 56.” [32]

    PNG
    media_image1.png
    166
    292
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    304
    502
    media_image2.png
    Greyscale

As shown above, the rotatable knob when in position 30a is seen above, rotatable knob 30 is a “connection unit” which is extended from “support unit” 12 through its connection of rotary switch 14 and is in a second direction (pointing toward an upward direction) relatively speaking compared to support unit 12 which is in the horizontal axis. Thus the connection unit is extended from the support unit in a second direction


Applicant has further argued on page 7 and 9 that Ohashi fails to teach “wherein the manipulation unit is disposed in a third direction and includes a plurality of manipulators.” Examiner again respectfully disagrees. Again the claims are written in a high level of generality where the manipulation unit must simply be facing a third direction relatively to the “support” and “connection” units and must have at least more than one input button facing in the third direction. As was explained in the non-final rejection, as is shown in Fig. 5 of Ohashi, the plurality of buttons 80, 82, 84, 86 create a plurality of manipulators. “Rotary switch 14 further includes control buttons 80, 82, 84, and 86. Control buttons 80, 82, 84, and 86 are associated with windshield washer and defroster control functions. For instance, control buttons 80 and 82 are respectively associated with front and rear windshield washer functions. Control buttons 84 and 86 are respectively associated with rear and front defroster functions. Pressing either of control button 80, 82, 84, or 86 enables the control function.” [40]. Examiner realizes that due to the repeated items used in figure 5 that is 

    PNG
    media_image3.png
    247
    151
    media_image3.png
    Greyscale

As described in the quote above, each of these four items are buttons which will active different controls in the vehicle such as the defroster. The four buttons thus create a manipulation unit which creates a plurality of manipulators within the unit. The manipulation unit (the control buttons within circled are shown from the line 16 is touching) is facing in a third direction compared to the support (horizontal) and connection units (off-horizontal in the vertical direction) as the manipulation units face facing out of the page.

    PNG
    media_image4.png
    352
    494
    media_image4.png
    Greyscale

.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2, 9-11, & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohashi (U.S. Pub No. 20040055856).

Regarding Claim 1
	Ohashi Teaches
A smart controller, comprising:
a support unit that protrudes from a steering column in a first direction 

    PNG
    media_image1.png
    166
    292
    media_image1.png
    Greyscale

Where the section 62 is connected to the steering column and protrudes in first direction

a connection unit that extends from the support unit in a second direction; and 

    PNG
    media_image2.png
    304
    502
    media_image2.png
    Greyscale

Where the unit 30 is connected to the support unit and extends in a second direction from support bar 12.

a manipulation unit mounted to the connection unit, wherein the manipulation unit is disposed in a third direction and includes a plurality of manipulators, 

    PNG
    media_image4.png
    352
    494
    media_image4.png
    Greyscale

(In which 80, 82, 84, 86 are each a manipulator connected to the manipulator which is facing in a third direction (out of the page) and is mounted to the connection unit; “Rotary switch 14 further includes control buttons 80, 82, 84, and 86… Pressing either of control button 80, 82, 84, or 86 enables the control function.” [40] In which the front housing holding buttons 80,82,84,86 is the manipulation unit and each button 80,82,84,86 are each one of the 

 
wherein each manipulator is configured to receive user input necessary to execute a specific function of a vehicle while being mounted to the connection unit or being separated from the connection unit.


    PNG
    media_image5.png
    217
    266
    media_image5.png
    Greyscale

(Each manipulator executes a specific vehicle function when mounted to the connection unit. “Rotary switch 14 further includes control buttons 80, 82, 84, and 86. Control buttons 80, 82, 84, and 86 are associated with windshield washer and defroster control functions. For instance, control buttons 80 and 82 are respectively associated with front and rear windshield washer functions.” [40] System functions when it is mounted to the connection unit. Due to a non-inclusive or, it is not necessary for the manipulator to function when it is separated from the connection unit)



Regarding claim 2
The Ohashi, as shown in the rejection above, disclosed the limitations of claim 1
Ohashi further teaches:
wherein the support unit protrudes in an X- axis direction, the connection unit extends in a Z-axis direction, and the manipulation unit is disposed in a Y-axis direction. 

    PNG
    media_image1.png
    166
    292
    media_image1.png
    Greyscale

Where support unit 12 protrudes from the steering column in the x axis

    PNG
    media_image2.png
    304
    502
    media_image2.png
    Greyscale

Where connection unit extends from the support unit in the z direction

    PNG
    media_image4.png
    352
    494
    media_image4.png
    Greyscale

Where the manipulation unit is mounted to the connection unit and is disposed in the y direction (out of the page)

Regarding claim 9
The Ohashi, as shown in the rejection above, disclosed the limitations of claim 1
Ohashi further teaches:
wherein a front surface of the connection unit, at which the manipulation unit is disposed, is a curved surface having a radius of curvature that is curved rearwards 

    PNG
    media_image6.png
    284
    310
    media_image6.png
    Greyscale

The connection unit is tubular meaning that the section facing the front of the manipulation unit is a curved surface where the radius is facing outward


Regarding claim 10
The Ohashi, as shown in the rejection above, disclosed the limitations of claim 1
Ohashi further teaches:
wherein a side surface of the connection unit that faces the steering column is a curved surface having a radius of curvature that is curved outwards


    PNG
    media_image7.png
    284
    310
    media_image7.png
    Greyscale

In the upper position as shown by the arrow above, the connection unit is facing the steering column, as the connection unit is tubular, it has a curved surface where the radius is curved outwards

Regarding claim 11
The Ohashi, as shown in the rejection above, disclosed the limitations of claim 1
Ohashi further teaches:
wherein the plurality of manipulators are arranged along a front surface of the connection unit at predetermined intervals.

    PNG
    media_image8.png
    264
    474
    media_image8.png
    Greyscale

The manipulators 80,82,84,86 are arranged the front surface of the connection unit and are placed at determined intervals from each other as shown above.

Regarding claim 20
	Ohashi teaches
A vehicle, comprising: (Switch assembly 10 is generally for use in a vehicle and is to be operated by an operator to switch between different vehicle control functions. Switch assembly 10 controls vehicle functions which include turn lights, windshield wipers, defrosters, fog lamps, head lamps, and the like. [21] System discloses a vehicle)

a steering column; (Stalk 12 is fixed in a given position and is fixedly connected at a first end to a steering column or the like (not shown in FIGS. 1 and 2) [22] vehicle has a steering column)

a steering wheel disposed at an end of the steering column; and (Switch assembly 10 is placed behind steering wheel 60 with stalk 12 fixed at a first end 62 to the steering column of the steering wheel. [33] Steering wheel is disposed at the end of the steering column, as is well known in the art)
 
a smart controller connected to the steering column, wherein the smart controller is disposed in a vicinity of the steering wheel, (Switch assembly 10 is placed behind Controller is connected to the steering column and is placed in vicinity of the steering wheel) 

Wherein the smart controller includes:
a support unit that protrudes from a steering column in a first direction 

    PNG
    media_image1.png
    166
    292
    media_image1.png
    Greyscale

Where the section 62 is connected to the steering column and protrudes in first direction

a connection unit that extends from the support unit in a second direction; and 

    PNG
    media_image2.png
    304
    502
    media_image2.png
    Greyscale

Where the unit 30 is connected to the support unit and extends in a second direction from support bar 12.

a manipulation unit mounted to the connection unit, wherein the manipulation unit is disposed in a third direction and includes a plurality of manipulators, 

    PNG
    media_image4.png
    352
    494
    media_image4.png
    Greyscale

(In which 80, 82, 84, 86 are each a manipulator connected to the manipulator which is facing in a third direction (out of the page) and is mounted to the connection unit; “Rotary switch 14 further includes control buttons 80, 82, 84, and 86… Pressing either of control button 80, 82, 84, or 86 enables the control function.” [40] In which the front housing holding buttons 80,82,84,86 is the manipulation unit and each button 80,82,84,86 are each one of the plurality of manipulators. The housing of the manipulators are mounted on the connection unit 30 as shown in the rotary switch fixes the manipulation unit to the connection unit where the manipulation unit is disposed in a third direction.)

wherein each manipulator is configured to receive user input necessary to execute a specific function of a vehicle while being mounted to the connection unit or being separated from the connection unit.


    PNG
    media_image5.png
    217
    266
    media_image5.png
    Greyscale

(Each manipulator executes a specific vehicle function when mounted to the connection unit. “Rotary switch 14 further includes control buttons 80, 82, 84, and 86. Control buttons 80, 82, 84, and 86 are associated with windshield washer and defroster control functions. For instance, control buttons 80 and 82 are respectively associated with front and rear windshield System functions when it is mounted to the connection unit. Due to a non-inclusive or, it is not necessary for the manipulator to function when it is separated from the connection unit)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi in view of Glowczewski (U.S. Pat No. 6396011)

Regarding Claim 3
	As shown in the rejection above, Ohashi disclosed the limitations of claim 1
	Ohashi further teaches
wherein the support unit is disposed at a rear of a steering wheel disposed at an end of the steering column (“The switch assembly includes a stalk fixed at one end to a steering column.” [7] Where the stalk is the support unit and as shown in figure 4 that it is behind the steering wheel)

Ohashi does not explicitly teach where the support unit protrudes while being inclined toward the steering wheel, however Glowczewski does explicitly teach:

wherein the support unit is disposed at a rear of a steering wheel disposed at an end of the steering column to protrude while being inclined toward the steering wheel. (Fig 1 showing support unit which is placed behind a steering wheel and is angled toward steering wheel)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohashi to include the teachings of as taught by Glowczewski to angle the vehicle input system toward the driver which would improve the ease of access to the buttons. This would be a simple substitution of angling the stick toward the wheel for the known result of having the stick angled in an easier to use direction for the driver.

Regarding claim 7
Ohashi, as shown in the rejection above, disclosed the limitations of claim 1

Ohashi does not teach wherein the support unit includes a plurality of support bars that protrude from the steering column, and wherein the support bars are disposed in symmetry. However, Glowczewski does explicitly teach,

wherein the support unit includes a plurality of support bars that protrude from the steering column, and wherein the support bars are disposed in symmetry. (Fig 1 showing support unit showing support unit symmetrically mounted; “vehicles manufactured in Europe and/or Japan, two steering column stalk switches are provided, one mounted on the left side of the steering column and one on the right side of the steering column.” Col 1, 53-56)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohashi to include the teachings of as taught by Glowczewski to provide two stalk switches which are mirrored as is well known in the art to increase the number of input switches available to the driver in a known pattern.


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi in further view of the “know your vehicle controls” video.

As shown in the rejection above, Ohashi disclosed the limitations of claim 1

Ohashi does not explicitly teach, wherein a direction switching unit is configured to rotate the support unit to fold the support unit rearwards or unfold the support unit forwards, and wherein the direction switching unit is disposed at a connection area between the support unit and the steering column, however Know your vehicle controls does explicitly teach:

wherein a direction switching unit is configured to rotate the support unit to fold the support unit rearwards or unfold the support unit forwards, and wherein the direction switching unit is disposed at a connection area between the support unit and the steering column. (at mark 5:40, the video shows the support unit folding rearwards and forwards to unfold the unit at the connection between the support unit and steering column)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohashi to include the teachings of as taught by Know your vehicle controls to allow for the driver to move their stalk/ support unit as an input feature as shown in the video to provide further functionality of the control system.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi and Know your vehicle controls, in further view of Swamidason (U.S. Pub No. # 20180370559).



	Know you vehicle controls teaches
wherein the support unit is folded rearwards by the direction switching unit  (at mark 5:40, the video shows the support unit folding rearwards and forwards to unfold the unit at the connection between the support unit and steering column)

Know your vehicle does not explicitly teach wherein the support unit is folded rearwards when the vehicle is in an autonomous traveling mode, however Swamidason does explicitly teach:

wherein the [support] unit is folded rearwards by the direction switching unit when the vehicle is in an autonomous traveling mode. (“the retraction motor 420 to retract the steering column 400 when the vehicle 100 is placed into, or enters, an autonomous driving mode, and/or when the vehicle 100 is parked.” [34] Where the system retracts the steering column when the vehicle is in autonomous mode)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohashi and Know your vehicle controls to include the teachings of as taught by Swamidason to allow for more room in the cockpit for the driver as the controller stalk would not be needed when in autonomous mode. By transferring the teaching of retracting the steering column to instead retract the support unit, the driver will have more room and increase comfort of the passenger when the vehicle is operated. “During autonomous operation, it would be preferable to remove the steering wheel 212 from its position in the passenger cabin 200, to give the vehicle occupant sitting in the driver's seat more room. [26]”


Claim(s) 6 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi, in view of Ficek (U.S. Pub No. # 20040074746).

Regarding Claim 6
	As shown in the rejection above, Ohashi disclosed the limitations of claim 1

Ohashi does not explicitly teach wherein a fastening protrusion configured to be fastened to the connection unit is formed at one end of the support unit, however Ficek does explicitly teach:

wherein a fastening protrusion configured to be fastened to the connection unit is formed at one end of the support unit. 

    PNG
    media_image9.png
    515
    459
    media_image9.png
    Greyscale

Wherein the support unit has a protrusion which connects it with the connection unit

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohashi to include the teachings of as taught by Ficek to allow for The connection and support units to be physically connected to each other. It is well known in the art that to a protrusion gives a means to connect two objects together as is shown and taught in Ficek.


Regarding Claim 8
	As shown in the rejection above, Ohashi disclosed the limitations of claim 1

Ficek further teaches
wherein a fastening recess is formed in a side surface of the connection unit fastened to the support unit. 


    PNG
    media_image10.png
    515
    459
    media_image10.png
    Greyscale

A recess is formed (top arrow) in the side of the connection unit to hold the protrusion of the support unit.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi, in further view of Goodlein (U.S. Pub No. # 20150253922).

Regarding Claim 12
	As shown in the rejection above, Ohashi disclosed the limitations of claim 1

Ohashi does not explicitly teach wherein each manipulator includes: a first switch disposed at a front thereof; a second switch located proximate to the first switch; and a housing configured to surround the first and second switches., however Goodlein does explicitly teach:

wherein each manipulator includes:
a first switch disposed at a front thereof;
a second switch located proximate to the first switch; and
a housing configured to surround the first and second switches. (Fig 1, item 16 showing switch 30 and 32 on the same touch screen; “The invention may include one or more LCD/touch screen devices located on the steering wheel” [8]; Graphical LCDs 14 and 16 each include a respective plurality of sections or portions which each have a respective function and function-identifying icon displayed thereon.” [18]; System teaches a touch screen input system for different functions of the car, where each touch screen hold multiple switches within a singular touch screen housing)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohashi to include the teachings of as taught by Goodlein as the teaching of Goodlein allows the system to reduce the number of button areas by increasing the amount of selectable inputs on each button set. By modifying the push buttons of Ohashis manipulators to touch screens, a simple substitution of known input systems in the art, the teaching of Goodlein would then have each manipulator to hold a first and second switch which face the front of the manipulator while each being held within their own housing separating from the other manipulators selectable options. “The invention may enable the driver to configure the controls and display such that the driver has the controls/information of his choosing conveniently located” [7].

Regarding claim 13
The combinations of Ohashi and Goodlein, as shown in the rejection above, disclosed the limitations of claim 12
Goodlein further teaches:
wherein the first and second switches are different types of user input switches. (“During initialization of arrangement 10, microprocessor 34 may present the user with a menu of configuration choices on LCD display 12…asked whether he would like to assign left and right arrows to controls 20, 22 and/or assign up and down arrows to controls 28, 30. At least one of the widgets may initially be designated a "yes" pushbutton, and another widget may initially be designated a "no" pushbutton.” [21] The multiple switches taught by Goodlein are different types of input switches (yes/ no, up/down left/ right))


Regarding claim 14 
Ohashi, as shown in the rejection above, disclosed the limitations of claim 1
Goodlein further teaches:
wherein each manipulator includes a plurality of user input buttons and an arrangement of the user input buttons is changed by user settings. (“During initialization of arrangement 10, microprocessor 34 may present the user with a menu of The user buttons and their arrangement are changeable by the user)


Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi, in further view of Tsubaki (Machine translation of JP 2010-231725).

Regarding Claim 15

Ohashi does not explicitly teach wherein each manipulator includes a plurality of user input buttons and an arrangement or sizes of the user input buttons are changed based on priority, however Tsubaki does explicitly teach:

wherein each manipulator includes a plurality of user input buttons and an arrangement or sizes of the user input buttons are changed based on priority. (“The object rearrangement unit 122 receives input of data output from the object database 121 and the narrowing-down unit 124, changes the position and size of the object existing in the selection range of the user according to the priority, and outputs the result. The data is output to the bitmap drawing unit 108 and the object database 121. The object rearrangement unit 122, together with the narrowing unit 124, arranges the objects having higher priority among the plurality of objects stored in the object database” pg. 6, par 1-2; “an object displayed in the area is arranged in a divided area having a larger area as an object having a higher priority, so that the user can select an object.” Pg. 4 par 4; The system changes the sizes of input buttons based on their usage and priority by the user)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohashi to include the teachings of as taught by Tsubaki, through the simple substitution of the pushbuttons to a touch screen taught by Ohashi, the teaching of Tsubaki would be obvious to allow the user to have easier access to buttons of higher importance as the input buttons on the screen would change size based on their priority. “The number of button operations can be reduced as much as possible, and the operation speed can be improved” abstract line 1.

Regarding claim 16
The combinations of Ohashi and Tsubaki, as shown in the rejection above, disclosed the limitations of claim 15
Tsubaki further teaches:
wherein a user input button having high priority is disposed at a central area or is enlarged. (“The object rearrangement unit 122, together with the narrowing unit 124, arranges the objects having higher priority among the plurality of objects stored in the object database 121 in the divided area having a larger area, and the objects having the same priority are the same. Arrangement means for arranging the object by changing the position information and the size information of the object read from the object database 121 so as to arrange in the divided area.” Pg. 6 par 3; “an object displayed in the area is arranged in a divided area having a larger area as an object having a higher priority, so that the user can select an object.” Pg. 4 par 4 Inputs having high priority are enlarged through the process compared to inputs with lower priority)

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi, in view of Morneweg (English translation of EP 3333041 A1).

	Ohashi, as shown in the rejection above, disclosed the limitations of claim 1

Ohashi does not explicitly teach wherein each manipulator includes a plurality of user input buttons and the user input buttons replace user input buttons included in manipulators of the plurality of manipulators that are disabled, however Morneweg does explicitly teach:

wherein each manipulator includes a plurality of user input buttons and the user input buttons replace user input buttons included in manipulators of the plurality of manipulators that are disabled. (“When the display system is functioning correctly, it is operated in the standard mode, in which a standard representation on the displays 2, 3 is shown, the standard representation is divided into two partial displays and one of the two partial displays on one Display is displayed. The displays 2, 3 are divided into different areas 4, 4 ' , to which a certain information is assigned, for example, in the context of a standard”  System will place important information which was on disabled screen onto a still functioning display.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohashi to include the teachings of as taught by Morneweg to ensure the operator can always monitor and input information they need in a timely manner even when the manipulator becomes disabled once the simple substitution was made to change the push buttons to a touch screen. Additionally, one skilled in the art would be capable of removing the warning message step to have system automatically populate secondary display without needing the operator to input they understand that there is a failure. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi in view of Goodlein and Frank (Machine translation of JP2017052507A)

As shown in the rejection above, Ohashi disclosed the limitations of claim 1

Ohashi does not explicitly teach wherein each manipulator includes a plurality of user input buttons, however Goodlein does explicitly teach

wherein each manipulator includes a plurality of user input buttons is arranged (Fig 1, item 16 showing switch 30 and 32 on the same touch screen; “The invention may include one or more LCD/touch screen devices located on the steering wheel” [8]; Graphical LCDs 14 and 16 each include a respective plurality of sections or portions which each have a respective function and function-identifying icon displayed thereon.” [18]; System teaches a touch screen input system for different functions of the car, where each touch screen hold multiple switches within a singular touch screen housing)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohashi to include the teachings of as taught by Goodlein as the teaching of Goodlein allows the system to reduce the number of button areas by increasing the amount of selectable inputs on each button set. By modifying the push buttons of Ohashis manipulators to touch screens, a simple substitution of known input systems in the art, the teaching of Goodlein would then have each manipulator to hold a first and second switch which face the front of the manipulator while each being held within their own housing separating from the other manipulators selectable options. “The invention may enable the driver to configure the controls and display such that the driver has the controls/information of his choosing conveniently located” [7].


Ohashi does not explicitly teach when one of the user input buttons is selected, a first function of the vehicle that corresponds to the selected input button is executed, and when at least two of the user input buttons are simultaneously selected, a second function of the vehicle that corresponds to the simultaneously selected input buttons is executed, however Frank does explicitly teach

when one of the user input buttons is selected, a first function of the vehicle that corresponds to the selected input button is executed, and when at least two of the user input buttons are simultaneously selected, a second function of the vehicle that corresponds to the simultaneously selected input buttons is executed. (“Additionally or alternatively, the evaluation device is configured to detect a time sequence of touching and / or approaching individual sensor elements and identifying an operation gesture based on the sequence. sell. Here, a certain dynamic movement sequence to the sensor electrode is identified. In this way, the application fields and functions of the operating device are further expanded. Thus, in this embodiment, certain movement sequences known for the evaluation device can be identified.” Pg. 3 par 10. System will take a single input selection or can use multiple switches at a time for a different function from the manipulators. Fig 1 where item 4 is each manipulator being touched in a sequence 


Ohashi to include the teachings of as taught by Frank to increase the amount of functions available to the driver without increasing the size of the UI which would interfere with the movement and visibility space of the driver. “the evaluation device can result in a situation that can cause an operational function that is different from the operational function associated with the method of intended machine operation. As already mentioned above, this is that the blind spot monitoring device can be activated if the intended activation of the indicator is detected in advance. In this way, a certain driver assistance system can be activated earlier and the safety of the vehicle occupant can be further enhanced.” Pg. 3 par 6.


Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi in view of Frank (Machine translation of JP2017052507A)

Ohashi, as shown in the rejection above, disclosed the limitation of claim 1

Ohashi does not explicitly teach wherein each manipulator includes a communication unit configured to communicate with another manipulator, and is configured to transmit or receive information to or from another manipulator through the communication unit, however Frank does explicitly teach

wherein each manipulator includes a communication unit configured to communicate with another manipulator, and is configured to transmit or receive information to or from another manipulator through the communication unit. (“It is particularly preferred that the sensor arrangement comprises at least two said touch sensitive and / or proximity sensitive sensor elements arranged at an angle in the actuating lever, in particular with respect to each other. The evaluation device may also be configured to identify an operational gesture based on a combination of at least two detected (simultaneous or time-shifted) touches of different sensor elements and / or approaches to different sensor elements. Thus, in this embodiment, the at least two touches and / or approaches relate to different sensor elements, so that the manipulation gesture results in a touch (at the same time or a time offset) on at least two sensor elements and / or at least  Where each touch sensor is a manipulator which knows when the different manipulators are being used, this inherently means that they manipulators are communicating with each other and receive information through an internal communication device) 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ohashi to include the teachings of as taught by Frank to increase the amount of functions available to the driver without increasing the size of the UI which would interfere with the movement and visibility space of the driver. “the evaluation device can result in a situation that can cause an operational function that is different from the operational function associated with the method of intended machine operation. As already mentioned above, this is that the blind spot monitoring device can be activated if the intended activation of the indicator is detected in advance. In this way, a certain driver assistance system can be activated earlier and the safety of the vehicle occupant can be further enhanced.” Pg. 3 par 6.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668